Citation Nr: 0923432	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits, including nonservice-connected pension 
benefits.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The appellant asserts that he performed service with a 
Filipino guerilla unit during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision of  the RO.  

In his January 2008 Substantive Appeal, the appellant 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  He was scheduled for such hearing in 
April 2009.  However, he failed to report to the hearing.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The claim of basic eligibility to receive VA benefits, 
including non service-connected pension benefits must be 
denied by operation of law.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.40, 3.41, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter dated in 
September 2007.  The letter requested that the appellant 
submit evidence of his service and informed him of the 
evidence acceptable to establish qualifying service and the 
evidence unacceptable to establish qualifying service, 
including guerrilla service.  He was also advised of his and 
VA's respective duties in obtaining evidence, what the 
evidence had to show in order to establish eligibility for 
non-service connected pension benefits, and how disability 
ratings and effective dates were assigned.  

Here, the appellant was not provided with notice as to 
veteran status prior to the initial adjudication by the RO.  
However, since notice was provided by the September 2007 
letter, he has had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence before 
the case was readjudicated in the December 2007 Statement of 
the Case and the February 2008 Supplemental Statement of the 
Case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Indeed, he resubmitted a document he had previously 
submitted, and responded in April 2008 that he had no further 
evidence to submit.  Therefore, the Board finds that he has 
not been prejudiced by this timing defect.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  
The assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The RO has contacted the National Personnel Records Center 
(NPRC) in order to obtain information related to the 
appellant's service.  Because the appellant has failed to 
establish status as a veteran, a medical examination, opinion 
or any additional development would not substantiate the 
claim.  

As such, no further development is warranted, and it is not 
prejudicial to the appellant to proceed on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  Moreover, the appellant has not claimed that 
VA has failed to comply with the requirements of the VCAA in 
any way.  


Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1 (2008).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40 (2008).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2008).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c) (2008).  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. § 
3.40(c),(d) (2008).  

Service department certifications will be accepted to 
establish unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 
C.F.R. § 3.40(d) (2008).  Moreover, it has been held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In support of his claim, the appellant has submitted 
Certifications from individuals named Perry,. Lumagin and 
Andrada that the appellant was a member of a bolomen unit at 
Binalonan, Pangasinan, Philippines from October 1944 to 
January 1945, and served under the command of Second 
Lieutenant Whayn Perry.  

However, this anecdotal evidence does not meet the 
requirements for evidence acceptable to establish qualifying 
service as specified in 38 C.F.R. § 3.203 and § 3.40.  The 
appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, an original 
Certificate of Discharge, or any other document issued by a 
service department.  

In October 2007, the National Personnel Records Center (NPRC) 
verified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the United States Armed Forces.  
This verification/certification is binding on VA such that VA 
has no authority to change or amend the finding.  See Duro, 
supra.  

Therefore, inasmuch as the determination regarding the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not a "veteran" for the purpose of 
receiving VA benefits, and his claim for entitlement to VA 
benefits, including nonservice-connected pension benefits 
based on such service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits, including nonservice-
connected pension benefits, is denied under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


